DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 06/15/2022. Claims 1-20 are pending in the application. Claims 1-20 have been rejected as set forth below. 

Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “the other exercise” in lines 3-4 and 5-6 needs to be changed to “the another exercise”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the phrase “the one or more data channels” in line 21 needs to be changed to “the one or more active data channels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of Claims 1, 16 and 20 recites: “based on the exercise being completed, causing, by the device, the one or more active data channels to be rendered inactive: and based on the one or more active data channels being rendered inactive, causing by the device, reception of load measurements associated with the exercise to be halted”. However, nowhere in the specification support for such limitations are found. Applicant, in his Remarks, has cited paragraphs [0053], [0106] and [0129] of the published specification where support for such limitations are found. paragraphs [0053], [0106] and [0129] of the published specification have been produced below.
[0053] In some embodiments, initially, the control system may receive load measurements via a data channel associated with each exercise of the machine. For example, there may be a data channel for a leg-press-style exercise, a pull-down-style exercise, a suitcase-lift-style exercise, an arm-curl-style exercise, and so forth. Each data channel may include one or more load cells (e.g., a left load cell and a right load cell) that measure added load or applied force and transmit the load measurement to the control system via its respective data channel. The control system may receive the load measurements from each of the data channels at a first rate (e.g., 1 Hertz). If the control system detects a load from a data channel (e.g., hands resting on the handles including the respective load cells, or feet resting on the feet plate including the respective load cells), the control system may set that data channel as active and start reading load measurements from that data channel at a second rate (e.g., 10 Hertz) that is higher than the first rate. Further, the control system may set the other exercises associated with the other data channels as inactive and stop reading load measurements from the other data channels until the active exercise is complete. The active exercise may be complete when the one or more load measurements received via the data channel exceed one or more target thresholds. In some embodiments, the control system may determine an average load measurement by accumulating raw load measurements over a certain period of time (e.g., 5 seconds) and averaging the raw load measurements to smooth the data (e.g., eliminates jumps or spikes in data) in an average load measurement.

[0106] If the computing device 12 detects a minimum threshold amount of load (e.g., at least 10 pound-force (lbf)) added onto any of the load cells, the computing device switches from an idle mode to an exercise mode. The data channel including the load cell that sent the detected load measurement may be set to active by the computing device 12. Further, the computing device 12 may set the other data channels to inactive and may stop receiving load measurements from the load cells corresponding to the inactive data channels. The computing device 12 may begin reading data from the load cells at the active data channel at a second frequency higher (e.g., high frequency data collection) than the first frequency when the computing device 12 was operating in the idle mode. Further, the user interface 18 may switch to presenting information pertaining to the exercise associated with the active data channel and stop presenting information pertaining to the exercises associated with the inactive data channels.
[0129] At 1920, the user may begin the exercise by adding a load to one or more load cells located at handles or feet of the exercise machine 100. The one or more load cells may transmit load measurements to the processing device. At 1922, the processing device may determine whether a minimum threshold amount of load is detected. If so, the processing device may switch from the idle mode to the exercise mode, and may set a data channel associated with the load cells that transmitted the minimum threshold amount of load to active and set the other data channels associated with other exercises to inactive. If there is not a minimum threshold amount of load detected via any of the load cells via the data channels associated with the exercises, the processing device may continue to monitor for the minimum threshold amount of load.

As can be seen from the above cited paragraphs, once a minimum threshold amount of load is detected by one or more load cells, the device switches from idle mode to exercise mode and set a data channel associated with the load cells that transmitted the minimum threshold amount of load to active and set other data channels associated with other exercises inactive until the active exercise is complete. Nowhere in any of the cited paragraphs above or any other paragraphs in the specification, has the applicant stated that responsive to the exercise being complete, the active channels (associated with the one or more (active) load cells) are rendered inactive and reception of load measurements (from the active load cells) associated with the exercise is halted. As such, the limitations of claims 1, 16 and 20 reciting: “based on the exercise being completed, causing, by the device, the one or more active data channels to be rendered inactive: and based on the one or more active data channels being rendered inactive, causing by the device, reception of load measurements associated with the exercise to be halted” are considered new matter. Further clarification and recitation of paragraphs within the specification where such specific limitations are recited and supported are respectfully requested. Claims 2-15 and 17-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claims 1 and 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 4 recites: “The method of claim 1, further comprising: comparing the one or more load measurements to one or more safety limits, wherein the one or more safety limits are determined based on health information pertaining to a user using the exercise machine; determining whether the one or more load measurements exceed the one or more safety limits; and responsive to determining that the one or more load measurements exceed the one or more safety limits, providing an alert to indicate that the one or more safety limits are exceeded, wherein the alert comprises at least one of a visual indication on the UI, an auditory indication via a speaker, or a haptic feedback”, while Claim 1, to which claim 4 depends on, recites: “responsive to determining the information indicating that the one or more load measurements exceed the one or more respective target thresholds, causing, by the device, the UI to be modified to present an indication that the one or more respective target thresholds have been exceeded and an exercise is complete…based on the exercise being completed, causing, by the device, the one or more active data channels to be rendered inactive; and based on the one or more active data channels being rendered inactive, causing, by the device reception of load measurements associated with the exercise to be halted”, and it is not clear how the comparison of the one or more load measurements to one or more safety limits and determining the load measurements exceeding the safety limits and responsive to such determination providing an alert to the user, recited in claim 4, are done when the exercise is completed and the active channels are inactive and reception of load measurements is halted. It appears from the specification that the value of one or more safety limits is higher than the value of one or more target thresholds (see ¶ [0056] of the specification reciting: “when the one or more target thresholds are exceeded, the control system may cause the user interface to present an indication that instructs the user to apply additional force (less than a safety limit) to attempt to set a personal maximum record of weight lifted, pressed, pulled, or otherwise exerted force thereupon for that exercise”). Furthermore, according to the specification, the alert to indicate the one or more safety limits are exceeded, is to instruct the user to reduce the amount of force the user is applying and/or to instruct the user to stop applying force because the safety limit is exceeded (see Fig. 25 and ¶ [0058] of the specification). As such, once the load measurement(s) exceed(s) the target threshold(s), the exercise is complete and the reception of load measurement is halted, according to claim 1; thereby determining that the safety limits are exceeded and provide an alert to the user, according to claim 4 (to instruct the user to reduce or stop applying force), would not occur. Further clarification and appropriate corrections are respectfully requested. Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 4. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 12 recites: “wherein the exercise mode comprises receiving subsequent one or more load measurements exclusively from a data channel associated with the one or more load cell”, while claim 1 to which claim 12 depends on, recites: “receiving…via one or more active data channels, one or more load measurements from one or more load cells of the exercise machine” and it is not clear whether “a data channel” recited in claim 12 is part of or separated from the “one or more active data channels” recited in claim 1. Further clarification and appropriate corrections are respectfully requested. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 16 recites the limitation "the one or more active data channels" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 16. 

Response to Arguments
Applicant’s arguments filed on 06/15/2022 have been fully considered. Applicant’s arguments regarding the previously cited prior art refences failing to teach the newly added limitations of claims 1, 16 and 20 (namely “based on the exercise being completed, causing, by the device, the one or more active data channels to be rendered inactive; and based on the one or more active data channels being rendered inactive, causing, by the device, reception of load measurements associated with the exercise to be halted”) are persuasive. However, as mentioned above, the newly added limitations have introduced new matter and further rendered some of the claims indefinite and as such, claims 1-20 are rejected under 35 U.S.C 112(a) and Claims 4-5, 12 and 16-19 are further rejected under 35 U.S.C. 112(b) (see above for details). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784